Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Aug. 19, 2022 are acknowledged and have been fully considered.  Claims 1, 2, 9, 10, 21-23, 25, 27, 29, 30, 32, 34, and 37 are now pending.  Claims 3-8, 11-20, 24, 26, 28, 31, 33, 35, 36, and 38 are cancelled; claims 1 and 2 are amended; claims 21-23, 25, 27, 29, 30, 32, 34, and 37 are withdrawn.  Claims 1, 2, 9, and 10 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to the specification (i.e., Fig. 1) is withdrawn in light of the amended drawing filed 8/19/22.

The rejection of claims 1, 2, 9, and 10 under 35 U.S.C. 112(b)/112 2nd paragraph is withdrawn in light of the amendments to the drawings and applicants' clarification of the elected species.  

The rejection of claims 1, 2, 9, and 10 under 35 U.S.C. 103(a) over BRIMBLE is withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over BRIMBLE (WO 2016/103192; Priority to Dec. 23, 2014; on IDS) in view of IRVINE (US 2013/0295129; Pub. Nov. 7, 2013).  
Brimble discloses peptide conjugates for eliciting immune responses (i.e., self-adjuvating vaccine compounds where the peptide epitope of interest is linked to an adjuvant (title; abstract; pgs. 1, 45, 86).  The peptide may have TLR2 agonist activity (p. 74).  Brimble teaches peptide conjugates of formula (A) (p. 22).  These compounds read on claim 1 when L1 (corresponding to instant R1) = C5-21 alkyl (e.g., C15 alkyl); Z (corresponding to instant X) = –C(O)O–; R1-R7 = H; m = 0; n = 1; R8 (corresponding to part of instant R4) = H; R9 (corresponding to part of instant R4) = L3-C(O) (where L3 = C1 alkyl) (pgs. 22-23).  Brimble additionally teaches serine as the first N-terminal amino acid residue (i.e., corresponding to instant R2), which may be next to a solubilizing group (pgs. 36, 44).  Brimble teaches that serine in this position (i.e., as instantly claimed) may enhance TLR2 binding (bridging p. 75 top par.).  As solubilizing groups, Brimble teaches hydrophilic amino acids or PEG (p. 68; claim 21).  Since Brimble teaches both hydrophilic amino acids or polyethylene glycols (PEGs) as solubilizing groups, Brimble effectively establishes PEGs to be functional equivalents of hydrophilic amino acids.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  Further, Brimble directly embodies peptide conjugates comprising most of the features of the instantly claimed compounds (e.g., see compound 22 on p. 94 of Brimble).  
Brimble teaches A1 (corresponding to instant R3) is a peptide, and that said peptide is next to a solubilizing group.  Further, Brimble teaches the instantly claimed configuration where a PEG group occurs between the peptide and the adjuvant.  See p. 68, where Brimble teaches the solubilizing group (e.g., PEG, as taught by Brimble) is bound to the peptide and the peptide-containing conjugation partner.  Brimble clearly suggests the claimed configuration, where the solubilizing group (e.g., PEG, as taught by Brimble) can either be bound to the N- (or C-) terminus of the peptide chain or between two amino acids of the peptide (p. 68).  Nonetheless, Irvine is cited in the interest of compact prosecution and customer service to further show the obviousness of this arrangement.  
In the same field of endeavor, Irvine discloses immunostimulatory compositions where a peptide is conjugated through a polar block domain to a lipophilic domain (such as a fatty acid, just as taught by Brimble) (title; abstract; [0059], [0120]).  The polar block domain may be a polyethylene glycol, which occurs between an adjuvant peptide and the lipophilic domain (Fig. 1; [0107]).  Irvine teaches this arrangement increases solubility of the conjugate ([0105]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared adjuvant compounds encompassed by the instant claims, comprising PEG groups between the adjuvant peptides and the lipophilic domains as taught by Brimble.  In addition to the functional equivalence noted above, replacing two or more hydrophilic amino acids with a PEG chain 1) is directly suggested by Brimble and 2) amounts to no more than simple substitution of one known element (PEG as a solubilizing group) for another (two or more hydrophilic amino acids as a solubilizing group) to obtain predictable results.  In doing so, one would have expected to improve the water solubility of the adjuvant as taught by Brimble (p. 68) and Irvine ([0105]).  Thus the combined teachings of Brimble and Irvine suggest that the placement of the PEG group is a design choice within the skill of the artisan to make.  
Regarding claim 2, Brimble teaches the PEG comprises from about 1 to about 100 ethylene glycol monomer units (p. 69, top par.).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that compound 22 of Brimble does not comprise a PEG moiety (response, p. 9).  
While this statement is factually correct, it summarily dismisses both the teachings of Brimble, and the detailed analysis presented regarding this feature in the prior Office Action.  Brimble teaches both hydrophilic amino acids or polyethylene glycols (PEGs) as solubilizing groups, establishing PEGs to be functional equivalents of hydrophilic amino acids.  Irvine further confirms that an artisan would expect PEG to increase the solubility of the conjugate, just like the use of hydrophilic amino acids.  
Applicants assert the glycol ether unit achieves unexpected results (response, pgs. 9-11).  
In response to applicants' argument that some of the claimed compounds showed increased activity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is noted that the increased activity could be directly related to the increased solubility, and applicants have not provided data to show this not to be the case.  
It is further pointed out that the data proffered to support the assertion of unexpected results is extremely limited.  Specifically, compounds 6 and 7 are not encompassed by the instant claims, which require a peptide moiety at R3 (compounds 6 and 7 contain no peptide at this position).  Further, compounds 8 and 9, which feature peptides at this position, are limited to very specific peptide sequences, PEG lengths, R2 and R4 groups, whereas the claims are much broader than this with respect to these variables.  Thus, the claims are not commensurate with the limited data asserted by applicants.  

Summary/Conclusion
Claims 1, 2, 9, and 10 are rejected; claims 3-8, 11-20, 24, 26, 28, 31, 33, 35, 36, and 38 are cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658